 1   CHARLES C. CORRELL, JR. (SBN 258085)
     ccorrell@kslaw.com
 2   KING & SPALDING LLP
     101 Second Street, Suite 2300
 3
     San Francisco, California 94105
 4   Telephone: (415) 318-1200
     Facsimile: (415) 318-1300
 5
     BRUCE W. BABER (admitted pro hac vice)
 6   bbaber@kslaw.com
 7   KING & SPALDING LLP
     1180 Peachtree Street, N.E.
 8   Atlanta, Georgia 30309
     Telephone:    (404) 572-4600
 9   Facsimile:    (404) 572-5100
10
     Attorneys for Plaintiffs and Counterclaim-Defendants
11   Dolby Laboratories Licensing Corporation and
     Dolby International AB and Counterclaim-Defendant Dolby
12   Laboratories, Inc.
13

14

15                           UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA

17
   DOLBY LABORATORIES LICENSING                      Case No. 4:18-cv-01553-YGR
18 CORPORATION, et al.,
                  Plaintiffs,                       [PROPOSED; CORRECTED] OMNIBUS
19                                                  ORDER GRANTING IN PART AND
         v.                                         DENYING IN PART DOLBY'S
20                                                  MOTION TO FILE DOCUMENTS
   ADOBE INC. f/k/a ADOBE SYSTEMS                   UNDER SEAL
21 INCORPORATED,
                  Defendant.                        The Honorable Yvonne Gonzalez Rogers
22

23                                                   * as modified by the Court *
     ADOBE INC. f/k/a ADOBE SYSTEMS
     INCORPORATED,
24
                    Counterclaim-Plaintiff,
25        v.
26   DOLBY LABORATORIES LICENSING
     CORPORATION, et al.,
27
                     Counterclaim-Defendants.
28
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
 1              [PROPOSED] OMNIBUS ORDER GRANTING MOTION TO SEAL

 2          On October 23, 2019, this Court ordered that counsel for the parties file a proposed order

 3   as to what each party is seeking to have sealed, in light of the Court’s comments at the October

 4   23, 2019 hearing on summary judgment and Daubert motions.

 5          Plaintiffs Dolby Laboratories Licensing Corporation and Dolby International AB

 6   (together, “Dolby”) have reconsidered the information that is properly sealed in this proceeding

 7 which can be restricted to (i) pricing information in the parties’ license agreements, (ii)

 8 confidential source code and proprietary materials regarding Dolby’s technologies, and (iii)

 9 confidential information relating to third-party licensees of Dolby. Dolby hereby submits this

10   omnibus order granting the motions to seal that it now seeks in light of the Court’s guidance at

11 the October 23, 2019 summary judgment hearing.

12          On August 13, 2019, in connection with its Motion for Summary Judgment, Dolby filed

13 an Administrative Motion to File Under Seal pursuant to Civil Local Rules 7-11 and 79-5

14 requesting to seal certain documents in this action and redact confidential references to certain of

15 those documents in Dolby’s motion papers. Dkt. No. 152.

16          On August 13, 2019, in connection with its Motion to Exclude/Strike Expert Testimony

17 of Adobe Experts Steven Kursh, Schuyler Quackenbush, and Christian Tregillis, Dolby filed an

18 Administrative Motion to File Under Seal pursuant to Civil Local Rules 7-11 and 79-5

19 requesting to seal certain documents in this action and redact confidential references to certain of

20 those documents in Dolby’s motion papers. Dkt. No. 158.

21          On August 13, 2019, in connection with its Daubert Motion, Defendant Adobe Inc.

22 (“Adobe”) filed an Administrative Motion to File Under Seal pursuant to Civil Local Rules 7-11

23 and 79-5. On August 19, 2019, pursuant to Civil Local Rule 79-5(e), Dolby filed a response to

24 Adobe’s motion requesting to seal several exhibits filed by Adobe that contain confidential

25 information of Dolby. Dkt. No. 165.

26          On September 3, 2019, in connection with their Opposition to Defendant Adobe Inc.’s

27 Daubert Motion, Dolby filed an Administrative Motion to File Under Seal pursuant to Civil

28 Local Rules 7-11 and 79-5 requesting to seal certain documents and to redact references to
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                       CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
 1   Dolby’s confidential information in Dolby’s Opposition to Defendant Adobe Inc.’s Daubert

 2   Motion. Dkt. No. 169.

 3          On September 3, 2019, in connection with its Cross-Motion for Summary Judgment,

 4   Adobe filed an Administrative Motion to File Under Seal pursuant to Civil Local Rules 7-11 and

 5   79-5. On September 9, 2019, pursuant to Civil Local Rule 79-5(e), Dolby filed a response to

 6   Adobe’s motion requesting to seal several exhibits filed by Adobe that contain confidential

 7 information of Dolby. Dkt. No. 177.

 8          On September 24, 2019, in connection with their Reply in Further Support of Summary

 9 Judgment and Opposition to Adobe’s Cross-Motion for Summary Judgment, Dolby filed an

10 Administrative Motion to File Under Seal pursuant to Civil Local Rules 7-11 and 79-5

11   requesting to seal certain documents and redact confidential references to certain of those

12   documents in Dolby’s motion papers. Dkt. No. 185.

13          On October 4, 2019, in connection with its Reply in Support of Cross-Motion for

14   Summary Judgment, Adobe filed an Administrative Motion to File Documents Under Seal

15   pursuant to Civil Local Rules 7-11 and 79-5. On October 8, 2019, pursuant to Civil Local Rule

16   79-5(e), Dolby filed a response to Adobe’s motion requesting to seal several exhibits filed by

17   Adobe that contain confidential information of Dolby. Dkt. No. 202.

18          On October 18, 2019, in connection with its notice of erratum and request to supplement

19   record on Dolby’s motion for summary judgment, Adobe filed an Administrative Motion to File

20   Documents Under Seal pursuant to Civil Local Rules 7-11 and 79-5. On October 22, 2019,

21   pursuant to Civil Local Rule 79-5(e), Dolby filed a response to Adobe’s motion requesting to

22   seal Exhibit 1 to that motion that contained confidential information of Dolby. Dkt. No. 210.

23          In support of the above motions to seal, Dolby submitted declarations of Mary Wand and

24   Samuel Diamant. Dkt. No. 152-1; Dkt. No. 152-2; Dkt. No. 158-1; Dkt. No. 165-2; Dkt. No.

25   165-3; Dkt. No. 169-1; Dkt. No. 169-2; Dkt. No. 177-1; Dkt. No. 210-1.

26          Having considered the motions to seal (Dkt. Nos. 152, 158, 165, 169, 177, 185, 202, 210)

27   and declarations (Dkt. Nos. 152-1, 152-2, 158-1, 165-2, 165-3, 169-1, 169-2, 177-1, 210-1)

28                                                   2
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                       CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
 1   identified above, as modified through the proposed order below, and with good cause appearing

 2   therefor,

 3          IT IS HEREBY ORDERED AS FOLLOWS:

 4

 5

 6         Document or                Evidence Offered in                    Order
          Reference to be             Support of Sealing
 7             Sealed
      Specific pricing terms         Dkt. No. 152-1, Wand            Granted as to section 2;
 8    of the Subscription            Decl. ¶¶ 6-10;
      Letter (Redactions at          Dkt. No. 152-2,                 denied as to section 4.
 9    PDF page 2, Sections 2         Diamant Decl. ¶¶ 3, 6
      and 4)
10
      (Dkt. No. 152-9,
11    Correll Decl. Ex. A).
12    Specific pricing terms         Dkt. No. 152-1, Wand            Granted.
      of the 2012 System             Decl. ¶¶ 4, 5, 8-10;
13    Agreement                      Dkt. No. 152-2,
      (Redactions at PDF             Diamant Decl. ¶¶ 3, 6
14    pages 12-17)
15    (Dkt. No. 152-10,
      Correll Decl. Ex. D).
16
      Specific pricing terms         Dkt. No. 152-1, Wand            Granted.
17    in ADOBE_00020570              Decl. ¶¶ 6-10;
      (Redactions at PDF             Dkt. No. 152-2,
18    page 2 under “rate”            Diamant Decl. ¶¶ 3, 6-
      “qty” and “royalty             7
19    due” columns)
20    (Dkt. No. 152-11,
      Correll Decl. Ex. E).
21
      Specific pricing terms         Dkt. No. 158-1,
22    in the Expert Report of        Diamant Decl. ¶ 4.              Granted except as to PDF
      Steven R. Kursh                                                pages 46 and 54.
23    (Redactions at PDF
      pages 31, 34, 40, 41,
24    42, 44, 46, 54, 70,
      74,79)
25
      (Dkt. No. 158-5,
26    Correll Decl. Ex. A).
27    Specific pricing terms         Dkt. No. 158-1,
28                                                3
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                    CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
          Document or            Evidence Offered in          Order
 1       Reference to be         Support of Sealing
             Sealed
 2   in Expert Rebuttal         Diamant Decl. ¶ 4.
     Report of Steven R.                               Granted.
 3   Kursh (Redactions at
     PDF pages 31-32)
 4
     (Dkt. No. 158-6,
 5   Correll Decl., Ex. B).
 6   Highly confidential        Dkt. No. 158-1,
     source code                Diamant Decl. ¶ 4.     Granted.
 7   information in the
     Expert Report of Dr.
 8   Schuyler
     Quackenbush, dated
 9   June 13, 2019 [SEAL –
     No Redactions]
10
     (Dkt. No. 158-8,
11   Correll Decl., Ex. D).
12   Specific pricing terms     Dkt. No. 158-1,
     and third party            Diamant Decl. ¶ 4.     Granted.
13   information in Expert
     Rebuttal Report of
14   Christian Tregillis,
     CPA, ABV, CFF, CLP,
15   dated July 15, 2019
     (Redactions at PDF
16   pages 5-6,8-11, 14-31,
     43-53, 60, 62-68, 70-
17   74, 79, 81-83)
18   (Dkt. No. 158-10,
     Correll Decl., Ex. F).
19
     Specific pricing terms     Dkt. No. 158-1,
20   in excerpts from the       Diamant Decl. ¶ 4.     Granted.
     transcript of the
21   Deposition of Christian
     Tregillis (Redactions at
22   PDF pages 13)
23   (Dkt. No. 158-11,
     Correll Decl., Ex. G).
24
     Specific pricing terms     Dkt. No. 165-2, Wand
25   and third party            Decl. ¶¶ 8-9;          Granted.
     information in excepts     Dkt. No. 165-3,
26   of the deposition of       Diamant Decl. ¶ 7
     Paul Meyer
27   (Redactions at PDF
28                                           4
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING    CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in          Order
 1      Reference to be          Support of Sealing
             Sealed
 2   pages 3, 6, 8, 9, 10)
 3   (Dkt. No. 161-6,
     Callagy Decl. Ex. A).
 4
     Specific reference to      Dkt. No. 165-2, Wand
 5   source code issues in      Decl. ¶¶ 10-11         Denied.
     excerpts of the
 6   deposition of John
     Strawn of July 26,
 7   2019 (Redactions at
     PDF page 3)
 8
     (Dkt. No. 161-7,
 9   Callagy Decl. Ex. B).
10   Specific pricing terms     Dkt. No. 165-2, Wand   Granted.
     and third party            Decl. ¶¶ 13-14;
11   information in Expert      Dkt. No. 165-3,
     Report of Paul Meyer       Diamant Decl. ¶ 7
12   of June 13, 2019
     (Redactions at PDF
13   pages 16-18. 22-26,
     29-31, 33-42, 50-53,
14   55. 59-62, 70-75, 80)
15   (Dkt. No. 161-12,
     Callagy Decl. Ex. E).
16
     Specific pricing terms     Dkt. No. 165-2, Wand
17   in Supplemental            Decl. ¶¶ 13-14         Granted.
     Expert Report of Paul
18   Meyer of June 27,
     2019 (Redactions at
19   PDF pages 7-9, 11, 13-
     18, 20)
20
     (Dkt. No. 161-14,
21   Callagy Decl. Ex. F).
22   Highly confidential        Dkt. No. 165-2, Wand
     source code                Decl. ¶¶ 15-16         Granted.
23   information in Expert
     Rebuttal Report of
24   John Strawn of July
     15, 2019 [SEAL, No
25   Redactions]
26   (Dkt. No. 161-16,
     Callagy Decl. Ex. G).
27

28                                          5
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
          Document or            Evidence Offered in         Order
 1       Reference to be         Support of Sealing
             Sealed
 2   Highly confidential        Dkt. No. 165-2, Wand
     source code                Decl. ¶¶ 15-16         Granted.
 3   information in Expert
     Report of Schuyler
 4   Quackenbush of June
     13, 2019 [SEAL, No
 5   Redactions]
 6   (Dkt. No. 161-18,
     Callagy Decl. Ex. H).
 7
     Specific pricing           Dkt. No. 165-2, Wand   Granted.
 8   information in Expert      Decl. ¶¶ 17-18
     Report of Steven
 9   Kursh of June 13, 2019
     (Redactions at PDF
10   pages 31, 34, 40-42,
     44, 46, 70)
11
     (Dkt. No. 161-20,
12   Callagy Decl. Ex. I).
13   Specific pricing and       Dkt. No. 165-2, Wand
     third party information    Decl. ¶¶ 17-18         Granted.
14   in Expert Rebuttal
     Report of Lorin Hitt of
15   July 15, 2019
     (Redactions at PDF
16   pages 14-15, 34)
17   (Dkt. No. 161-22,
     Callagy Decl. Ex. J).
18
     Specific pricing           Dkt. No. 165-2, Wand
19   information in             Decl. ¶ 6              Granted.
     September 26, 2012
20   System License
     Agreement
21   (Redactions at PDF
     pages 5-7)
22
     (Dkt. No. 161-24,
23   Callagy Decl. Ex. K).
24   Specific pricing           Dkt. No. 165-2, Wand   Granted.
     information in             Decl. ¶ 6
25   September 26, 2012
     Dolby Codec Program
26   Addendum
     (Redactions at PDF
27   pages 5-7)
28                                          6
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING    CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in           Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     (Dkt. No. 161-26,
 3   Callagy Decl. Ex. L).
 4   Specific pricing           Dkt. No. 165-2, Wand   Granted.
     information in             Decl. ¶ 6
 5   September 27, 2013
     Professional Pricing
 6   Letter (Redactions at
     PDF page 2, Section 2)
 7
     (Dkt. No. 161-28,
 8   Callagy Decl. Ex. M).
 9   Specific pricing           Dkt. No. 165-2, Wand
     information in             Decl. ¶ 6               Granted as to section 2;
10   September 27, 2013                                 denied as to section 4.
     Creative Cloud Pricing
11   Letter (Redactions at
     PDF page 2, Sections 2
12   & 4)
13   (Dkt. No. 161-30,
     Callagy Decl. Ex. N).
14
     Specific pricing           Dkt. No. 165-2, Wand
15   information in April 1,    Decl. ¶ 6              Granted.
     2003 Digital Audio
16   System License
     Agreement
17   (Redactions at PDF
     page 20)
18
     (Dkt. No. 161-32,
19   Callagy Decl. Ex. O).
20   Specific pricing           Dkt. No. 169-1,        Granted.
     information in excerpts    Diamant Decl. ¶ 4;
21   from the transcript of     Dkt. No. 169-2, Wand
     the Deposition of          Decl. ¶¶ 13-14.
22   Christian Tregillis,
     taken on July 29, 2019
23   (Redactions at PDF
     pages 5-6)
24
     (Dkt. No. 169-6,
25   Correll Decl. Ex. W).
26   Specific pricing           Dkt. No. 169-1,
     information in 2012        Diamant Decl. ¶ 3;     Granted.
27   System Agreement           Dkt. No. 169-2, Wand
28                                           7
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in          Order
 1      Reference to be          Support of Sealing
             Sealed
 2   (Redactions at PDF         Decl. ¶ 6.
     pages 12-17)
 3
     (Dkt. No. 169-7,
 4   Correll Decl. Ex. X).
 5   Specific pricing           Dkt. No. 169-1,
     information in excerpts    Diamant Decl. ¶ 4;     Granted.
 6   from the transcript of     Dkt. No. 169-2, Wand
     the Deposition of Paul     Decl. ¶¶ 13-14.
 7   Meyer, taken on July
     25, 2019 (Redactions
 8   at PDF pages 4-6)
 9   (Dkt. No. 169-8,
     Correll Decl. Ex. Y).
10
     Specific pricing           Dkt. No. 177-1, Wand
11   information in 2003 L3     Decl. ¶ 7              Granted.
     Agreement
12   (Redactions at PDF
     page 20)
13
     (Dkt. No. 174-4,
14   Callagy Decl. Ex. 1)
15   Specific pricing           Dkt. No. 177-1, Wand   Granted.
     information in 2012        Decl. ¶ 7
16   System Agreement
     (Redactions at PDF 12-
17   17)
18   (Dkt. No. 174-5,
     Callagy Decl. Ex. 2).
19
     Specific pricing           Dkt. No. 177-1, Wand
20   information in Exhibit     Decl. ¶¶ 8-9           Granted.
     7 to the deposition of
21   Pamela Miller
     (Redactions at PDF 4,
22   6, 8)
23   (Dkt. No. 174-7,
     Callagy Decl. Ex. 4).
24
     Specific pricing           Dkt. No. 177-1, Wand
25   information in 2012        Decl. ¶ 7              Granted.
     Professional Pricing
26   Letter (Redactions at
     PDF page 2, Section 2)
27

28                                           8
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or               Evidence Offered in                Order
 1      Reference to be            Support of Sealing
            Sealed
 2   (Dkt. No. 174-9,
     Callagy Decl. Ex. 6).
 3
     Specific pricing             Dkt. No. 177-1, Wand         Granted.
 4   information in 2012          Decl. ¶ 7
     Dolby Codec Program
 5   Addendum
     (Redactions at PDF
 6   pages 5-7)
 7   (Dkt. No. 174-10,
     Callagy Decl. Ex. 7).
 8
     Specific pricing             Dkt. No. 177-1, Wand
 9   information in Exhibit       Decl. ¶¶ 8-9                 Granted.
     2 to the deposition of
10   Cole Rathje
     (Redactions at PDF
11   pages 4, 6)
12   (Dkt. No. 174-13,
     Callagy Decl. Ex. 10).
13
     Specific pricing             Dkt. No. 177-1, Wand         Granted.
14   information in Exhibit       Decl. ¶¶ 8-9
     50 to the deposition of
15   Cristian Mueller
     (Redactions at PDF
16   page 6)
17   (Dkt. No. 174-22,
     Callagy Decl. Ex. 19).
18
     Specific pricing             Dkt. No. 177-1, Wand
19   information in Exhibit 70    Decl. ¶¶ 8-9                 Granted.
     to the deposition of Garen
20   Ingleby (Redaction at
     PDF 2)
21
     (Dkt. No. 174-33,
22   Callagy Decl. Ex. 30).
23   Highly confidential source   Dkt. No. 177-1, Wand Decl.
     code deposit copies in       ¶¶ 12-13                     Granted.
24   AC-3 Fixed Data
     Registration to the
25   Copyright Office [SEAL,
     No Redactions]
26
     (Dkt. No. 174-38,
27   Callagy Decl. Ex. 35).
28                                             9
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING             CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or                Evidence Offered in                Order
 1      Reference to be             Support of Sealing
            Sealed
 2
     Highly confidential source    Dkt. No. 177-1, Wand Decl.   Granted.
 3   code deposit copies in        ¶¶ 12-13
     BSI Registration to the
 4   Copyright Office [SEAL,
     No Redactions]
 5
     (Dkt. No. 174-39,
 6   Callagy Decl. Ex. 36).
 7   Highly confidential           Dkt. No. 177-1, Wand
     source code deposit           Decl. ¶¶ 12-13               Granted.
 8   copies in AC-3
     Mantissa Unpacking
 9   Registration to the
     Copyright
10   Office[SEAL, No
     Redactions]
11
     (Dkt. No. 174-40,
12   Callagy Decl. Ex. 37).
13   Highly confidential source     Dkt. No. 177-1, Wand        Granted.
     code deposit copies in         Decl. ¶¶ 12-13
14   AC-3 Mantissa Unpacking
     Subroutine Registration to the
15   Copyright Office [SEAL, No
     Redactions]
16
     (Dkt. No. 174-41, Callagy
17   Decl. Ex. 38).
18   Highly confidential           Dkt. No. 177-1, Wand
     source code                   Decl. ¶¶ 14-15               Granted.
19   information in
     Excerpts of July 15,
20   2019 Expert Report of
     Dr. John Strawn
21   [SEAL, No
     Redactions]
22
     (Dkt. No. 174-43,
23   Callagy Decl. Ex. 40).
24   Highly confidential           Dkt. No. 177-1, Wand
     source code                   Decl. ¶¶ 14-15                Denied.
25   information in July 15,
     2019 Expert Report of
26   Schuyler Quackenbush
     [SEAL, No
27   Redactions]
28                                              10
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING              CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in          Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     (Dkt. No. 174-46,
 3   Callagy Decl. Ex. 43).
 4   Specific pricing           Dkt. No. 177-1, Wand   Granted as to section 2;
     information in the         Decl. ¶ 7              denied as to section 4.
 5   2013 Subscription
     Letter (Redactions at
 6   PDF page 2, Sections 2
     and 4)
 7
     (Dkt. No. 174-49,
 8   Callagy Decl. Ex. 46).
 9   Specific pricing           Dkt. No. 177-1, Wand
     information in the         Decl. ¶ 7              Granted.
10   2012 Professional
     Pricing Letter
11   (Redactions at PDF
     page 2, Section 2)
12
     (Dkt. No. 174-50,
13   Callagy Decl. Ex. 47).
14   Specific pricing           Dkt. No. 177-1, Wand   Granted.
     information in Exhibit     Decl. ¶¶ 8-9
15   169 to the deposition
     of Hung Chang
16   (Redactions at PDF
     pages 2, 3, 15-20)
17
     (Dkt. No. 174-58,
18   Callagy Decl. Ex. 55).
19   Specific pricing           Dkt. No. 177-1, Wand   Granted.
     information in Exhibit     Decl. ¶¶ 8-9
20   58 to the deposition of
     Bill Roberts
21   (Redactions at PDF
     pages 2, 3, 5)
22
     (Dkt. No. 174-60,
23   Callagy Decl. Ex. 57).
24   Specific pricing           Dkt. No. 177-1, Wand
     information in Exhibit     Decl. ¶¶ 8-9           Granted.
25   72 to the deposition of
     Garen Ingleby
26   (Redactions at PDF
     pages 2, 6-9)
27

28                                          11
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
            Sealed
 2   (Dkt. No. 174-61,
     Callagy Decl. Ex. 58).
 3
     Specific pricing           Dkt. No. 177-1, Wand
 4   information in Exhibit     Decl. ¶¶ 8-9           Granted.
     61 to the deposition of
 5   Garen Ingleby
     (Redactions at PDF
 6   page 2)
 7   (Dkt. No. 174-64,
     Callagy Decl. Ex. 61).
 8
     Specific pricing           Dkt. No. 177-1, Wand
 9   information in             Decl. ¶¶ 8-9           Granted.
     DOLBY_00017628
10   (Redactions at PDF
     page 2)
11
     (Dkt. No. 174-66,
12   Callagy Decl. Ex. 63).
13   Highly confidential        Dkt. No. 177-1, Wand   Denied.
     technical information      Decl. ¶¶ 8-9
14   in Exhibit 244 to the
     deposition of Rob
15   Andersen [SEAL, No
     Redactions]
16
     (Dkt. No. 174-67,
17   Callagy Decl. Ex. 64).
18   Specific pricing           Dkt. No. 177-1, Wand
     information in excerpts    Decl. ¶ 11             Granted.
19   from the Deposition
     Transcript of Carolyn
20   Kohn (February 1,
     2019) (Redactions at
21   PDF pages 24-25)
22   (Dkt. No. 185-11,
     Morris Decl. Ex. D).
23
     Specific pricing           Dkt. No. 177-1, Wand
24   information in             Decl. ¶¶ 9             Granted.
     Dolby_00000418
25   (Redactions at PDF
     page 3)
26
     (Dkt. No. 185-20,
27   Morris Decl. Ex. M).
28                                          12
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in           Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     Specific pricing           Dkt. No. 177-1, Wand
 3   information in the         Decl. ¶¶ 9             Granted.
     2013 Professional
 4   Pricing Letter
     (Redactions at PDF
 5   page 2, Section 2)
 6   (Dkt. No. 185-21,
     Morris Decl. Ex. N).
 7
     Specific pricing           Dkt. No. 177-1, Wand   Granted as to section 2;
 8   information in the         Decl. ¶¶ 9
     Subscription Letter                               denied as to section 4.
 9   (Redactions at PDF
     page 2, Sections 2 and
10   4)
11   (Dkt. No. 185-22,
     Morris Decl. Ex. O).
12
     Specific pricing           Dkt. No. 177-1, Wand   Granted.
13   information in             Decl. ¶ 9
     Dolby_00008622
14   (Redactions at page 2)
15   (Dkt. No. 185-23,
     Morris Decl. Ex. P).
16
     Specific pricing           Dkt. No. 177-1, Wand   Granted.
17   information in             Decl. ¶¶ 9
     ADOBE_00436949
18   (Redaction at page 2)
19   (Dkt. No. 185-35,
     Morris Decl. Ex. CC).
20
     Highly confidential        Dkt. No. 177-1, Wand
21   source code                Decl. ¶ 14             Granted.
     information from
22   excerpts from the
     expert report of John
23   Strawn [SEAL, No
     Redactions]
24
     (Dkt. No. 185-37,
25   Morris Decl. Ex. EE).
26
     Highly confidential        Dkt. No. 177-1, Wand
     technical and third        Decl. ¶ 14             Granted.
27
     party information in
28                                          13
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in          Order
 1      Reference to be          Support of Sealing
             Sealed
 2   ADOBE_00024829-94
     [SEAL, No
 3   Redactions]
 4   (Dkt. No. 185-42,
     Morris Decl. Ex.
 5   MM).
 6   Highly confidential        Dkt. No. 177-1, Wand
     source code                Decl. ¶¶ 14-15         Denied.
 7   information in excerpts
     from the Deposition
 8   Transcript of Schuyler
     Quackenbush, Ph.D.
 9   [SEAL, No
     Redactions]
10
     (Dkt. No. 185-45,
11   Morris Decl. Ex. PP).
12   Specific pricing           Dkt. No. 177-1, Wand
     information in             Decl. ¶ 9              Granted.
13   ADOBE_00003458
     (Redactions at PDF
14   page 2)
15   (Dkt. No. 199-3,
     Callagy Decl. Ex. 67)
16
     Specific pricing           Dkt. No. 177-1, Wand
17   information in excerpts    Decl. ¶ 11             Granted.
     from the Deposition
18   Transcript of Carolyn
     Kohn (Redactions at
19   PDF page 4)
20   (Dkt. No. 199-5,
     Callagy Decl. Ex. 69).
21
     Highly confidential        Dkt. No. 177-1, Wand
22   source code                Decl. ¶¶ 14-15         Denied except as to
     information in rebuttal                           paragraphs 83 and 84.
23   Report of Ron Schnell
     [SEAL, No
24   Redactions]
25   (Dkt. No. 199-10,
     Callagy Decl. Ex. 76).
26
     Highly confidential        Dkt. No. 177-1, Wand
27   source code                Decl. ¶ 11
28                                           14
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
          Document or            Evidence Offered in           Order
 1       Reference to be         Support of Sealing
             Sealed
 2   information in excerpts
     from the deposition of                            Denied. Without all of the
 3   Steve Vernon [SEAL,                               exhibits discussed in the
     No Redactions]                                    relevant deposition excerpts,
 4
                                                       the request is vague and
     (Dkt. No. 199-11,
 5   Callagy Decl. Ex. 78).                            ambiguous.

 6   Highly confidential        Dkt. No. 177-1, Wand
     source code                Decl. ¶ 9              Granted.
 7   information in Exhibit
     217 to the deposition
 8   of Steve Vernon
     [SEAL, No
 9   Redactions]
10   (Dkt. No. 199-12,
     Callagy Decl. Ex. 79).
11
     References to the          supra
12   above-referenced                                  Granted in part and denied
     documents and                                     in part, consistent with the
13   information in the                                above-referenced
     parties’ Summary                                  decisions.
14   Judgment and Daubert
     filings:
15
     Dkt. No. 152-7,
16   Redactions at PDF
     page 8;
17
     Dkt. No. 152-8,
18   Redactions at PDF
     page 3
19
     Dkt. No. 161-4,
20   Redactions at PDF
     pages 21, 24, 25
21
     Dkt. No. 169-5,
22   Redactions at PDF
     pages 18, 19, 21-24
23
     Dkt. No. 173-3,
24   Redactions at PDF
     pages 9, 24-28, 31
25
     Dkt. No. 173-7,
26   Redactions at PDF
     pages 3, 11-13
27

28                                          15
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
          Document or                 Evidence Offered in                      Order
 1       Reference to be              Support of Sealing
              Sealed
 2    Dkt. No. 173-9,
      Redactions at PDF
 3    pages 6-10
 4    Dkt. No. 185-5,
      Redactions at PDF
 5    pages 8-9, 13
 6    Dkt. No. 185-7,
      Redactions at PDF
 7    pages 3, 10-11, 13
 8    Specific pricing               Dkt. No. 210-1, Wand
      information in Exhibit         Decl. ¶ 5                        Granted except as to
 9    184 to the Deposition                                           section 4 on PDF pages 6
      of Hung Chang                                                   and 7.
10    (Redactions at PDF
      pages 3, 6-7)
11
      (Dkt. No. 205-3, 205-4
12    Farris Decl. Ex. 1).
13

14

15

16

17          Dolby has withdrawn its motion to seal as to the following documents. For that reason,
18   Dolby’s motions to seal the following documents are DENIED AS MOOT:
19
           Document or                Evidence Offered in                      Order
20        Reference to be             Support of Sealing
               Sealed
21    Excerpts from the                                              Denied.
      transcript of the
22    Deposition of Steven
      R. Kursh, Ph.D., taken
23    on July 26, 2019
24    (Dkt. No. 158-7,
      Correll Decl., Ex. C).
25
      Excerpts from the
26    transcript of the                                              Denied.
      Deposition of Schuyler
27    Quackenbush, Ph.D.,
28                                                 16
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                    CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
          Document or            Evidence Offered in             Order
 1      Reference to be          Support of Sealing
             Sealed
 2   taken July 23, 2019
 3   (Dkt. No. 158-9,
     Correll Decl., Ex. E).
 4
     Excerpts of the                                   Denied.
 5   deposition of Lorin
     Hitt of July 31, 2019
 6
     (Dkt. No. 161-9,
 7   Callagy Decl. Ex. C).
 8   Excerpts from the                                 Denied.
     deposition of Cristian
 9   Mueller
10   (Dkt. No. 174-8,
     Callagy Decl. Ex. 5).
11
     Exhibit 62 to the
12   deposition of Garen                               Denied.
     Ingleby
13
     (Dkt. No. 174-11,
14   Callagy Decl. Ex. 8).
15   Excerpts from the                                 Denied.
     deposition of Pamela
16   Miller
17   (Dkt. No. 174-15,
     Callagy Decl. Ex. 12).
18
     Exhibit 1 to the                                  Denied.
19   deposition of Patrick
     Rossi
20
     (Dkt. No. 174-16,
21   Callagy Decl. Ex. 13).
22
     Exhibit 7 to the
     deposition of Patrick                             Denied.
23
     Rossi
24
     (Dkt. No. 174-17,
25   Callagy Decl. Ex. 14).

26   DOLBY_00010024                                    Denied.

27   (Dkt. No. 174-18,
     Callagy Decl. Ex. 15).
28                                          17
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     Exhibit 38 to the
 3   deposition of Cristian                            Denied.
     Mueller
 4
     (Dkt. No. 174-20,
 5   Callagy Decl. Ex. 17).
 6   Exhibit 47 to the                                 Denied.
     deposition of Cristian
 7   Mueller
 8   (Dkt. No. 174-21,
     Callagy Decl. Ex. 18).
 9
     Exhibit 51 to the                                 Denied.
10   deposition of Cristian
     Mueller
11
     (Dkt. No. 174-23,
12   Callagy Decl. Ex. 20).
13   Exhibit 4 to the                                  Denied.
     deposition of Cole
14   Rathje
15   (Dkt. No. 174-24,
     Callagy Decl. Ex. 21).
16
     Excerpts from the                                 Denied.
17   deposition of Conroy
     Shum
18
     (Dkt. No. 174-25,
19   Callagy Decl. Ex. 22).
20
     Excerpts from the                                 Denied.
21   deposition of Cole
     Rathje
22
     (Dkt. No. 174-26,
23   Callagy Decl. Ex. 23).

24   Exhibit 153 to the                                Denied.
     deposition of Kyle
25   Vaughn

26   (Dkt. No. 174-27,
     Callagy Decl. Ex. 24).
27

28                                          18
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
             Sealed
 2   Excerpts from the
     deposition of Kyle
 3   Vaughn
 4   (Dkt. No. 174-28,
     Callagy Decl. Ex. 25).
 5
     Excerpts from the
 6   deposition of Patrick                             Denied.
     Rossi
 7
     (Dkt. No. 174-29,
 8   Callagy Decl. Ex. 26).
 9   Excerpts from the
     deposition of Garen                               Denied.
10   Ingleby
11   (Dkt. No. 174-30,
     Callagy Decl. Ex. 27).
12
     Excerpts from the                                 Denied.
13   deposition of Winona Ou
14   (Dkt. No. 174-31,
     Callagy Decl. Ex. 28).
15
     Exhibit 68 to the
16   deposition of Garen                               Denied.
     Ingleby
17
     (Dkt. No. 174-32,
18   Callagy Decl. Ex. 29).
19   Exhibit 119 to the
     deposition of John                                Denied.
20   Mardesich
21   (Dkt. No. 174-42,
     Callagy Decl. Ex. 39).
22

23   Excerpts from the                                 Denied.
     deposition of Dr. John
24   Strawn

25   (Dkt. No. 174-44,
     Callagy Decl. Ex. 41).
26
     Exhibit 121 to the                                Denied.
27   deposition of John
     Mardesich
28                                          19
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     (Dkt. No. 174-45,
 3   Callagy Decl. Ex. 42).
 4   Excerpts from the                                 Denied.
     deposition of Schuyler
 5   Quackenbush
 6   (Dkt. No. 174-48,
     Callagy Decl. Ex. 45).
 7
     Exhibit 152 to the                                Denied.
 8   deposition of Kyle
     Vaughn
 9
     (Dkt. No. 174-62,
10   Callagy Decl. Ex. 59).
11   Schedule 13 to the                                Denied.
     Expert Report of Paul
12   Meyer
13   (Dkt. No. 174-63,
     Callagy Decl. Ex. 60).
14
     Excerpts from the                                 Denied.
15   Deposition Transcript
     of Pamela Miller
16
     (Dkt. No. 185-8,
17   Morris Decl. Ex. A).
18   Excerpts from the
     Deposition Transcript                             Denied.
19   of Joe Perry
20   (Dkt. No. 185-9,
     Morris Decl. Ex. B).
21

22   Excerpts from the                                 Denied.
     Deposition Transcript
23   of Carolyn Kohn
     (December 12, 2018)
24
     (Dkt. No. 185-10,
25   Morris Decl. Ex. C).

26   Excerpts from the                                 Denied.
     Deposition Transcript
27   of Patrick Rossi

28                                          20
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
            Sealed
 2   (Dkt. No. 185-12,
     Morris Decl. Ex. E).
 3
     Excerpts from the                                 Denied.
 4   Deposition Transcript
     of Garen Ingleby
 5
     (Dkt. No. 185-13,
 6   Morris Decl. Ex. F).
 7   Excerpts from the
     Deposition Transcript                             Denied.
 8   of Cristian Mueller
 9   (Dkt. No. 185-14,
     Morris Decl. Ex. G).
10
     ADOBE_00539118                                    Denied.
11
     (Dkt. No. 185-15,
12   Morris Decl. Ex. H).
13   ADOBE_00539119
                                                       Denied.
14   (Dkt. No. 185-16,
     Morris Decl. Ex. I).
15
     ADOBE_00484905-06                                 Denied.
16
     (Dkt. No. 185-17,
17   Morris Decl. Ex. J).
18
     Excerpts from the
     Deposition Transcript                             Denied.
19
     of Winona Ou
20
     (Dkt. No. 185-18,
21   Morris Decl. Ex. K).

22   Dolby_00011831-37                                 Denied.

23   (Dkt. No. 185-19,
     Morris Decl. Ex. L).
24
     Excerpts from the                                 Denied.
25   Deposition Transcript
     of Adriana Souza
26
     (Dkt. No. 185-24,
27   Morris Decl. Ex. Q).

28                                          21
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or             Evidence Offered in             Order
 1      Reference to be          Support of Sealing
            Sealed
 2
     ADOBE_00490963-64                                 Denied.
 3
     (Dkt. No. 185-25,
 4   Morris Decl. Ex. S).
 5   Excerpts from the                                 Denied.
     Deposition Transcript
 6   of Hung Chang
 7   (Dkt. No. 185-26,
     Morris Decl. Ex. T).
 8
     Excerpts from the
 9   Deposition Transcript                             Denied.
     of Conroy Shum
10
     (Dkt. No. 185-27,
11   Morris Decl. Ex. U).
12   ADOBE_00513174
                                                       Denied.
13   (Dkt. No. 185-28,
     Morris Decl. Ex. V).
14
     ADOBE_00058814
15                                                     Denied.
     (Dkt. No. 185-29,
16   Morris Decl. Ex. W).
17
     ADOBE_00513155
                                                       Denied.
18
     (Dkt. No. 185-30,
19   Morris Decl. Ex. X).

     ADOBE_00513181
20                                                     Denied.
21   (Dkt. No. 185-31,
     Morris Decl. Ex. Y).
22
     Dolby_00038441
                                                       Denied.
23
     (Dkt. No. 185-32,
24   Morris Decl. Ex. Z).

25   Excerpts from the                                 Denied.
     Deposition Transcript
26   of Brandy Ichishita

27   (Dkt. No. 185-33,

28                                          22
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
        Document or              Evidence Offered in             Order
 1     Reference to be           Support of Sealing
            Sealed
 2   Morris Decl. Ex. AA).
 3   ADOBE_00498321                                    Denied.
 4   (Dkt. No. 185-34,
     Morris Decl. Ex. BB).
 5
     Excerpts from the                                 Denied.
 6   Deposition Transcript
     of Kyle Vaughn
 7
     (Dkt. No. 185-36,
 8   Morris Decl. Ex. DD).
 9   Excerpts from the                                 Denied.
     Deposition Transcript
10   of Charles Van Winkle
11   (Dkt. No. 185-38,
     Morris Decl. Ex. FF).
12
     Excerpts from the
13   Deposition Transcript                             Denied.
     of Colin Stefani
14
     (Dkt. No. 185-39,
15   Morris Decl. Ex. GG).
16   ADOBE_00539110-11                                 Denied.
17   (Dkt. No. 185-40,
     Morris Decl. Ex.
18   KK).
19
     ADOBE_00139718-20
                                                       Denied.
20
     (Dkt. No. 185-41,
21   Morris Decl. Ex. LL).

22   ADOBE_00139721-35
                                                       Denied.
23   (Dkt. No. 185-43,
     Morris Decl. Ex. NN).
24
     Excerpts from the
25   Deposition Transcript                             Denied.
     of John Mardesich
26
     (Dkt. No. 185-44,
27   Morris Decl. Ex. OO).

28                                          23
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING     CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
         Document or                   Evidence Offered in                       Order
 1      Reference to be                Support of Sealing
            Sealed
 2
     Excerpts from the                                                 Denied.
 3   Deposition Transcript
     of Adriana Souza
 4
     (Dkt. No. 199-4,
 5   Callagy Decl. Ex. 68).
 6   ADOBE_00004552                                                    Denied.
 7   (Dkt. No. 199-6,
     Callagy Decl. Ex. 71).
 8
     ADOBE_00004648                                                    Denied.
 9
     (Dkt. No. 199-7,
10   Callagy Decl. Ex. 72).
11   Dolby_00002677                                                    Denied.
12   (Dkt. No. 199-8,
     Callagy Decl. Ex. 73).
13
     Excerpts from the
14   Deposition Transcript                                             Denied.
     of John Mardesich
15
     (Dkt. No. 199-9,
16   Callagy Decl. Ex. 74).
17

18   The Court emphasizes that all decisions made herein are made in the context of the summary

19   judgment and Daubert motions. To the extent requests are denied, the Court finds that an

20   insufficient showing has been made to justify sealing. The decisions are not binding with

21   respect to how documents or information will be treated at trial. Such issues will be

22   discussed at the pre-trial conference. Further, Dolby shall file the documents ordered

23   unsealed, or redacted versions of documents ordered partially sealed, in accordance with this

24   order, no later than Monday, December 23, 2019.

25         IT IS SO ORDERED.
26             December 6
     Dated: ________________, 2019                           ____________________________
                                                             Hon. Yvonne Gonzalez Rogers
27                                                           United States District Judge
28                                                  24
     [PROPOSED; CORRECTED] OMNIBUS ORDER AUTHORIZING                      CASE NO. 4:18-cv-01553-YGR
     THE FILING OF DOCUMENTS UNDER SEAL
